GRAINGER REPORTS EARNINGS PER SHARE OF $1.21 FOR THE 2 Quarterly highlights · Sales of $1.5 billiondown 13 percent · Net earnings of $92 milliondown 18 percent · EPS of $1.21down 15 percent · Operating cash flow of $190 million · Generated pretax ROIC of 23.8 percent* Visit www.grainger.com/investor to access a podcast with Grainger’s supplemental commentary. CHICAGO, July 15, 2009 – Grainger (NYSE: GWW) today reported second quarter sales of $1.5billion, which were down 13percent versus second quarter 2008.Net earnings for the quarter decreased 18 percent to $92 million versus $113 million in 2008.Earnings per share declined by 15 percent to $1.21 versus $1.42 for the second quarter of 2008. Second quarter 2008 reported earnings per share were $1.43. The company adopted FSP 03-6-1 on January 1, 2009, resulting in a one cent reduction in earnings per share in both the second quarters of 2008 and 2009.(See page K-41 of the company’s 2008 10-K for additional information).Other items in the second quarter of 2008 included a provision for a legal reserve, which had a negative effect of five cents per share, and the realization of gains on the sale of property, which had a positive effect of approximately two cents per share. “Although the economy remains a challenge, we are pleased with our results for the second quarter of 2009.We continue to focus on the things we can control, and we’re selectively investing for growth. Businesses and institutions still need to repair and maintain their facilities in this difficult economy. Our multi-channel business model and our exceptionally high service levels allow us to serve our customers well even in these tough times,” said Jim Ryan, Grainger’s Chairman and CEO. *The GAAP financial statements are the source for all amounts used in the Return on Invested Capital (ROIC) calculation.ROIC is calculated using annualized operating earnings based on year-to-date operating earnings divided by a 7 point average for net working assets.Net working assets are working assets minus working liabilities defined as follows:working assets equal total assets less cash equivalents (non operating cash), deferred taxes, and investments in unconsolidated entities, plus the LIFO reserve.Working liabilities are the sum of trade payables, accrued compensation and benefits, accrued contributions to employees’ profit sharing plans, and accrued expenses. 1 He added, “We have not seen an indication of an economic turnaround at this point but our results indicate that we are gaining market share during this recession.
